            Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 1 of 17




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 MUQUIT SHEIKH, individually and on behalf of others
 similarly situated,
                                                                    Case No.: 19-cv-8603
                                                   Plaintiffs,
                                                                           CLASS ACTION
                          - against -
                                                                            COMPLAINT
 BARNEY’S, INC.; and any other related entities,
                                                                         Jury Trial Demanded
                                                 Defendants.



       The Named Plaintiff, MUQUIT SHEIKH (the “Named Plaintiff”), by his attorneys,

Leeds Brown Law, P.C., alleges upon knowledge to himself and upon information and belief

as to all other matters as follows:


                                 PRELIMINARY STATEMENT

       1.       This action is brought pursuant to Fair Labor Standards Act (“FLSA”),

29 U.S.C. §§ 203, 206, 207 and 216(b), New York Labor Law (“NYLL”) Article 6 §§ 190 et seq.,

Article 19 §§ 650 et seq., and 12 NYCRR Part 146 to recover, inter alia, unpaid minimum wages,

unpaid overtime compensation, and unpaid tips and gratuities, owed to the Named Plaintiff and

other similarly situated persons who are presently or were formerly employed by BARNEY’S,

INC.; and any other related entities, (hereinafter collectively referred to as “Defendants”) at all of

Defendants’ food service operations located in the State of New York, including but not limited to

the restaurants commonly known as “Freds Madison Avenue” and “Freds Downtown”.

       2.       Upon information and belief, beginning in approximately September 2013 and

continuing through the present (“the Relevant Period”), Defendants have engaged in a policy and




                                                  1
            Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 2 of 17




practice of unlawfully compensating their food service employees for all hours worked at a wage

rate lower than the applicable minimum wage rate.

       3.       Upon information and belief, throughout the Relevant Period, Defendants have

engaged in a policy and practice of unlawfully compensating their food service employees for

overtime hours worked at a wage rate lower than the applicable overtime wage rate.

       4.       Upon information and belief, throughout the Relevant Period, Defendants have

engaged in a policy and practice of failing to distribute all tips and gratuities, including charges

purported to be gratuities under NYLL § 196-d.

       5.       Furthermore, throughout the Relevant Period, Defendants have engaged in a policy

and practice of failing to provide adequate notice to their employees concerning their pay practices

as required under the NYLL’s Wage Theft Prevention Act.

       6.       The Named Plaintiff has initiated this action seeking for himself, and on behalf of

all similarly situated employees, compensation, including overtime wages, that they were deprived

of – plus interest, attorneys’ fees, and costs, and other damages as allowed for pursuant to

applicable law.


                                  JURISDICTION & VENUE

       7.       This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. § 201, et seq. This Court has supplemental

jurisdiction over the New York state law claims pursuant to 28 U.S.C. § 1367, as they are so related

in this action within such original jurisdiction that they form part of the same case or controversy

under Article III of the United States Constitution.

       8.       Venue is proper in this District because the wage violations which give rise to the

Named Plaintiff’s claims occurred in this District.

                                                 2
            Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 3 of 17




                                           THE PARTIES

       9.       Plaintiff MUQUIT SHEIKH is an individual who currently resides in Queens

County, New York, and has been employed as a food service worker – in particular, as a bartender

– by Defendants throughout the Relevant Period at the company’s 660 Madison Avenue, New

York, New York 10065 location, commonly known as “Freds Madison Avenue”.

       10.      Upon information and belief, Defendant BARNEY’S, INC. is domestic business

corporation organized and existing under the laws of the State of New York, with a headquarters

and principal place of business located at 575 Fifth Avenue, New York, New York 10017, and is

and at all times was engaged in the Hospitality Industry.

       11.      Upon information and belief, Defendants’ annual gross volume of sales made or

business done is not less than $500,000.


                        CLASS AND COLLECTIVE ALLEGATIONS

       12.      This action is properly maintainable as collective action pursuant to FLSA,

29 U.S.C. § 216(b), and as a class action under Rule 23 of the Federal Rules of Civil Procedure.

       13.      This action is brought on behalf of the Named Plaintiff and a class consisting of

similarly situated employees who performed work for Defendants as food service employees,

including such workers as wait staff, waiters, servers, server’s assistants, captains, bussers,

bartenders, food runners, maître d’s, and in various other related customarily-tipped trades.

       14.      The putative class is so numerous that joinder of all members is impracticable. The

size of the putative class is believed to be in excess of 40 employees. In addition, the names of all

potential members of the putative class are not known.




                                                 3
          Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 4 of 17




       15.     The questions of law and fact common to the putative class predominate over any

questions affecting only individual members. These questions of law and fact include, but are not

limited to:

              a)       whether Defendants compensated their food service employees for all hours

       worked at a wage rate lower than the applicable minimum wage rates under the FLSA and

       the NYLL;

              b)       whether Defendants compensated their food service employees for overtime

       hours worked at a wage rate lower than the applicable overtime wage rates under the FLSA

       and the NYLL;

              c)       whether Defendants failed to distribute to their food service employees all

       earned tips and gratuities, including charges purported to be gratuities under

       NYLL § 196-d;

              d)       whether Defendants provided employees with adequate notice concerning

       their rates of pay and their pay day pursuant to NYLL § 195(1)(2); and,

              e)       whether Defendants provided employees with adequate wage statements

       pursuant to NYLL § 195(3).

       16.      The claims of the Named Plaintiff are typical of the claims of the putative class.

The Named Plaintiff and putative class members have all been subject to Defendants’ policies and

willful practices of paying food service employees for all hours worked – including but not limited

to overtime hours – at a wage rate lower than the applicable lawful rates in violation of applicable

law, as well as Defendants’ policy and practice of failing to distribute all gratuities or charges

purported to be gratuities.




                                                 4
          Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 5 of 17




        17.     The Named Plaintiff and his counsel will fairly and adequately protect the interests

of the putative class.

        18.     The Named Plaintiff has retained counsel experienced in complex wage and hour

class action litigation.

        19.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy. The individual Named Plaintiff and putative class members lack

the financial resources to adequately prosecute separate lawsuits against Defendants.

        20.     A class action will also prevent unduly duplicative litigation resulting from

inconsistent judgments pertaining to the Defendants’ policies.


                                              FACTS

        21.     While employed by Defendants, the Named Plaintiff, and, upon information and

belief, other members of the putative class, were paid a regular hourly wage in check.

        22.     The Named Plaintiff, and upon information and belief, other members of the

putative class, regularly worked in excess of 40 hours in a given workweek.

        23.     When the Named Plaintiff, and upon information and belief, other members of the

putative class, worked in excess of 40 hours in a given workweek, they received overtime at a rate

typically equal to one and one-half times the applicable New York State “reduced tip credit rate.”

        24.     For example, in 2016 and 2017, when the applicable New York State minimum

wage “reduced tip credit rate” was $7.50 per hour, the Named Plaintiff, and upon information and

belief, other members of the putative class, received overtime compensation at a rate of $11.25 per

hour ($7.50 x 1.5 = $11.25).

        25.     Similarly, in 2018, when the applicable New York State minimum wage “reduced

tip credit rate” was $8.65 per hour, the Named Plaintiff, and upon information and belief, other

                                                 5
          Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 6 of 17




members of the putative class, received overtime compensation at a rate of $12.975 per hour ($8.65

x 1.5 = $12.975).

       26.        Further, in 2019, as the applicable New York State minimum wage “reduced tip

credit rate” is $10.00 per hour, the Named Plaintiff, and upon information and belief, other

members of the putative class, receive overtime compensation at a rate of $15.00 per hour ($10.00

x 1.5 = $15.00)

       27.        Defendants failed to distribute all monies collected as gratuities, or charges

purported to be gratuities – including charges designated as for “service” – in full to the Named

Plaintiff, and upon information and belief, other members of the putative class, including but not

limited to monies collected in connection with the administration of banquet or catered events, and

instead retained the proceeds from these charges for their own benefit.

       28.        Relatedly, Defendants failed to maintain accurate records pertaining to both their

collection of, and any alleged distribution of, gratuities, or charges purported to be gratuities,

including but not limited to monies collected in connection with the administration of banquet or

catered events.

       29.        Furthermore, Defendants failed to provide the Named Plaintiff, and upon

information and belief, other members of the putative class, with written notice of all required

information, including but not limited to their proper pay rate, their pay day, or the frequency of

their pay day at all statutorily mandated times, including both at hiring and prior to any change in

their respective rates of pay.

       30.        Moreover, the wage statements (or paystubs) received by the Named Plaintiff, and

upon information and belief, other members of the putative class, at the end of each pay period




                                                   6
          Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 7 of 17




failed to include all required information, including but not limited to a proper overtime rate, and

any credits claimed against the minimum wage.


                  FIRST CAUSE OF ACTION AGAINST DEFENDANTS:
                      FAILURE TO PAY NEW YORK OVERTIME

       31.     The Named Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs.

       32.     The provisions of NYLL Articles 6 and 19, and the supporting New York State

Department of Labor regulations, including 12 NYCRR Part 146, apply to Defendants and protect

the Named Plaintiff and members of the putative class.

       33.     Defendants are “employers,” within the meaning contemplated pursuant to NYLL

Article 6 § 190(3), NYLL Article 19 § 651(6), 12 NYCRR Part 146, and cases interpreting same.

       34.     The Named Plaintiff and members of the putative class are “employees,” within the

meaning contemplated pursuant to NYLL Article 6 § 190(2), NYLL Article 19 § 651(5), 12

NYCRR § 146-3.2, and cases interpreting same.

       35.     Pursuant to 12 NYCRR § 146-1.2 [2015], “(a) [t]he basic minimum hourly rate …

shall be: (1) $7.25 per hour on and after January 1, 2011; (2) $8.00 per hour on and after December

31, 2013; (3) $8.75 per hour on and after December 31, 2014; (4) $9.00 per hour on and after

December 31, 2015” and pursuant to 12 NYCRR § 146-1.2(a)(1)(i)(a) [current], “$11.00 per hour

on and after December 31, 2016, $13.00 per hour on and after December 31, 2017, and $15.00 per

hour on and after December 31, 2018.”

       36.     Pursuant to 12 NYCRR § 146-1.4, “[a]n employer shall pay an employee for

overtime at a wage rate of 1½ times the employee’s regular rate for hours worked in excess of 40

hours in one workweek.” (emphasis added).


                                                 7
          Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 8 of 17




       37.     Here, the Named Plaintiff, and upon information and belief, other members of the

putative class, regularly worked in excess of 40 hours per week, yet Defendants failed to

compensate them at an overtime rate of one and one-half times their regular rate of pay for all

hours worked in excess of 40 in a given workweek.

       38.     For example, in 2016 and 2017, the Named Plaintiff, and upon information and

belief, other members of the putative class, typically received an overtime rate of $11.25 per hour.

       39.     Given that the minimum wage rate in 2016 was $9.00 per hour and in 2017 was

$11.00 per hour, the minimum legal overtime rates during such times were $13.50 and $16.50 per

hour, respectively.

       40.     Therefore, during 2016 and 2017, Defendants typically underpaid the Named

Plaintiff, and upon information and belief, other members of the putative class, by between $2.50

and $5.50 per hour for all overtime hours worked.

       41.     Even to the extent Defendants claim that they were entitled to pay the Named

Plaintiff and other members of the putative class at a “reduced tip credit rate” – which Plaintiffs

dispute they were entitled to do – the maximum tip credit allowable in 2016 pursuant to 12 NYCRR

§ 146-1.3(b)(4) [2015] was $1.50 per hour; therefore, even if Defendants were entitled to pay at

the tip credit rate, the minimum legal overtime rate during such time was $12.00 per hour.

       42.     NYLL Article 19 § 663 provides that, “[i]f any employee is paid by his employer

less than the wage to which he is entitled under the provisions of this article, he may recover in a

civil action the amount of any such underpayments, together with costs and such reasonable

attorney’s fees.”




                                                 8
          Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 9 of 17




       43.      By the foregoing reasons, Defendants have violated 12 NYCRR § 146-1.4 and

NYLL Article 19 § 663, and are liable to the Named Plaintiff and putative class members in an

amount to be determined at trial, plus liquidated damages, interest, attorneys’ fees, and costs.


                 SECOND CAUSE OF ACTION AGAINST DEFENDANTS:
                      FAILURE TO PAY FEDERAL OVERTIME

       44.      The Named Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs.

       45.      Defendants are employers within the meaning contemplated pursuant to

29 U.S.C. § 203(d) and case law interpreting the same.

       46.      Defendants are employers of the Named Plaintiff and of all putative class members.

       47.      Pursuant to 29 U.S.C. § 207, “no employer shall employ any of his employees who

in any workweek is engaged in commerce or in the production of goods for commerce, or is

employed in an enterprise engaged in commerce or in the production of goods for commerce, for

a workweek longer than forty [40] hours unless such employee receives compensation for his

employment in excess of the hours above specified at a rate not less than one and one-half times

the regular rate at which he is employed.”

       48.      The Named Plaintiff, and upon information and belief, other members of the

putative class, regularly worked in excess of 40 hours in given workweeks without receiving

overtime compensation at time and one-half their regular hourly rate for all such hours worked in

excess of 40.

       49.      Consequently, by failing to pay the Named Plaintiff, and, upon information and

belief, other members of the putative class all their earned overtime compensation, Defendants

violated 29 U.S.C. § 207.


                                                  9
         Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 10 of 17




       50.     Upon information and belief, Defendants’ failure to pay overtime compensation

was willful.

       51.     By the foregoing reasons, Defendants have violated 29 U.S.C. § 207, and are liable

to the Named Plaintiff and other members of the putative class in an amount to be determined at

trial, plus liquidated damages, interest, attorneys’ fees, and costs.


                  THIRD CAUSE OF ACTION AGAINST DEFENDANTS:
                   FAILURE TO PAY NEW YORK MINIMUM WAGE

       52.     The Named Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs.

       53.     Pursuant to NYLL Article 19 § 652 “[e]very employer shall pay to each of its

employees for each hour worked a wage of not less than: $7.15 on and after January 1, 2007, $8.00

on and after December 31, 2013, $8.75 on and after December 31, 2014, $9.00 on and after

December 31, 2015, (a)(i) $11.00 per hour on and after December 31, 2016, $13.00 per hour on

and after December 31, 2017, $15.00 per hour on and after December 31, 2018….”

       54.     Pursuant to 12 NYCRR § 146-1.2 [2015], “(a) [t]he basic minimum hourly rate …

shall be: (1) $7.25 per hour on and after January 1, 2011; (2) $8.00 per hour on and after December

31, 2013; (3) $8.75 per hour on and after December 31, 2014; (4) $9.00 per hour on and after

December 31, 2015” and pursuant to 12 NYCRR § 146-1.2(a)(1)(i)(a) [current], “$11.00 per hour

on and after December 31, 2016, $13.00 per hour on and after December 31, 2017, and $15.00 per

hour on and after December 31, 2018.”

       55.     Pursuant to 12 NYCRR § 146-1.3, employers may take a credit against the

minimum wage when paying food service workers such as the Named Plaintiff and members of

the putative class, but only if the “worker receives enough tips and if the employee has been


                                                  10
         Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 11 of 17




notified of the tip credit as required” under 12 NYCRR § 146-2.2, which requires that “[p]rior to

the start of employment, an employer shall give each employee written notice of the employee’s

regular hourly pay rate, overtime hourly pay rate, the amount of tip credit, if any, to be taken from

the basic minimum hourly rate, and the regular payday. The notice shall also state that extra pay

is required if tips are insufficient to bring the employee up to the basic minimum hourly rate…”

       56.     Here, Defendants were not entitled to take a tip credit against the minimum wage

when paying food service workers such as the Named Plaintiff and other members of the putative

class because they did not comply with the requirements necessary to do so under

12 NYCRR § 146-2.2.

       57.     Nevertheless, the Named Plaintiff, and upon information and belief, other members

of the putative class were typically compensated at a regular hourly rate less than the applicable

minimum wage rate.

       58.     NYLL Article 19 § 663 provides that, “[i]f any employee is paid by his employer

less than the wage to which he is entitled under the provisions of this article, he may recover in a

civil action the amount of any such underpayments, together with costs and such reasonable

attorney’s fees.”

       59.     By the foregoing reasons, Defendants have violated 12 NYCRR § 146-1.2 and

NYLL Article 19 § 652, and are liable to the Named Plaintiff and putative class members in an

amount to be determined at trial, plus liquidated damages, interest, attorneys’ fees and costs.


                FOURTH CAUSE OF ACTION AGAINST DEFENDANTS:
                   FAILURE TO PAY FEDERAL MINIMUM WAGE

       60.     The Named Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs.


                                                 11
         Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 12 of 17




       61.     Pursuant to FLSA, 29 U.S.C. § 206 (1)(C), the applicable federal minimum wage

is, and has been during the relevant period, $7.25 per hour.

       62.     Employers are entitled to take a tip credit against the federal minimum wage under

§ 203(m) of the FLSA, but in order to do so must ensure that certain conditions have been met,

including that the employer must inform the employee of the tip credit provision of the FLSA.

       63.     Here, the Named Plaintiff, and upon information and belief, other members of the

putative class, were not informed by Defendants of the tip credit provision of the FLSA.

       64.     Accordingly, Defendants did not meet the requirements to entitle them to take a tip

credit against their employees’ wages.

       65.     Therefore, because the Named Plaintiff, and upon information and belief, other

members of the putative class, received an hourly rate of less than $7.25 per hour, Defendants have

violated the FLSA and are liable to the Named Plaintiff and putative class members in an amount

to be determined at trial, plus liquidated damages, interest, attorneys’ fees and costs.


                 FIFTH CAUSE OF ACTION AGAINST DEFENDANTS:
              WRONGFULLY WITHHELD NEW YORK TIPS & GRATUITIES

       66.     The Named Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs.

       67.     Pursuant to NYLL Article 6 § 196-d, and the supporting New York State

Department of Labor Regulations, “No employer or his agent or an officer or agent of any

corporation, or any other person shall demand or accept, directly or indirectly, any part of the

gratuities, received by an employee, or retain any part of a gratuity or of any charge purported to

be a gratuity for an employee.”




                                                 12
         Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 13 of 17




       68.     Tips and gratuities provided by Defendants’ patrons to food service employees

constitute “wages” as that term is defined under NYLL Article 6 §§ 193, 196-d and 198(3).

       69.     Defendants unlawfully withheld and retained portions of gratuities, or charges

purported to be gratuities, that should have been provided to the Named Plaintiff, and upon

information and belief, putative class members.

       70.     Upon information and belief, Defendants willfully disregarded and purposefully

evaded recordkeeping requirements of applicable New York State law by failing to maintain

proper and complete records of mandatory charges in the nature of gratuities, as required under 12

NYCRR Part 146, including under 12 NYCRR § 146-2.17, § 146-2.18(c) and § 146-2.19(d).

       71.     By the foregoing reasons, Defendants have violated NYLL Article 6 § 196-d, and

are liable to the Named Plaintiff and putative class members in an amount to be determined at trial,

plus liquidated damages, interest, attorneys’ fees and costs.


                  SIXTH CAUSE OF ACTION AGAINST DEFENDANTS:
                   FAILURE TO PROVIDE ADEQUATE PAY NOTICE

       72.     The Named Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs.

       73.     Pursuant to NYLL Article 6 § 195(1)(a), “every employer shall: provide his or her

employees, in writing in English and in the language identified by each employee as the primary

language of such employee, at the time of hiring, a notice containing the following information:

the rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; allowances, if any, claimed as part of the minimum wage, including tip,

meal, or lodging allowances; the regular pay day designated by the employer in accordance with

section one hundred ninety-one of this article; the name of the employer; any “doing business as”


                                                  13
         Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 14 of 17




names used by the employer; the physical address of the employer’s main office or principal place

of business, and a mailing address if different; the telephone number of the employer; plus such

other information as the commissioner deems material and necessary. Each time the employer

provides such notice to an employee, the employer shall obtain from the employee a signed and

dated written acknowledgement, in English and in the primary language of the employee, of receipt

of this notice…. For all employees who are not exempt from overtime compensation as established

in the commissioner’s minimum wage orders or otherwise provided by New York state law or

regulation, the notice must state the regular hourly rate and overtime rate of pay.”

       74.     Pursuant to NYLL Article 6 § 195(2), employers must notify their “employees in

writing of any changes to the information … at least seven calendar days prior to the time of such

change, unless such changes are reflected on the wage statement….”

       75.     Here, the Named Plaintiff and, upon information and belief, other members of the

putative class, did not receive an adequate notice in writing at hiring – or at any time thereafter,

including when their rates of pay changed – listing all required information, including their proper

pay rate, their pay day, or the frequency of their pay day.

       76.     NYLL Article 6 § 198(1-b) provides that “[i]f any employee is not provided within

ten business days of his or her first day of employment a notice as required by subdivision one of

section one hundred ninety-five of this article, he or she may recover in a civil action damages of

fifty dollars for each work day that the violations occurred or continue to occur, but not to exceed

a total of five thousand dollars, together with costs and reasonable attorney’s fees. The court may

also award other relief, including injunctive and declaratory relief, that the court in its discretion

deems necessary or appropriate.”




                                                 14
         Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 15 of 17




       77.     By the foregoing reasons, Defendants have violated NYLL Article 6 § 195(1)(2),

and are liable to the Named Plaintiff and other members of the putative class under NYLL Article 6

§ 198(1-b) in an amount to be determined at trial, plus interest, attorneys’ fees, and costs.


               SEVENTH CAUSE OF ACTION AGAINST DEFENDANTS:
               FAILURE TO PROVIDE ADEQUATE WAGE STATEMENT

       78.     The Named Plaintiff repeats and re-alleges the allegations set forth in the preceding

paragraphs.

       79.     Pursuant to NYLL Article 6 § 195(3), “every employer shall: furnish each

employee with a statement with every payment of wages, listing the following: the dates of work

covered by that payment of wages; name of employee; name of employer; address and phone

number of employer; rate or rates of pay and basis thereof, whether paid by the hour, shift, day,

week, salary, piece, commission, or other; gross wages; deductions; allowances, if any, claimed

as part of the minimum wage; and net wages. For all employees who are not exempt from

overtime compensation as established in the commissioner’s minimum wage orders or otherwise

provided by New York state law or regulation, the statement shall include the regular hourly rate

or rates of pay; the overtime rate or rates of pay; the number of regular hours worked, and the

number of overtime hours worked.”

       80.     Here, the Named Plaintiff and, upon information and belief, other members of the

putative class, did not receive a statement with every payment of wages listing all required

information, including but not limited to, a proper overtime rate, and any credits claimed against

the minimum wage.

       81.     NYLL Article 6 § 198(1-d) provides that “[i]f any employee is not provided a

statement or statements as required by subdivision three of section one hundred ninety-five of this


                                                 15
         Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 16 of 17




article, he or she shall recover in a civil action damages of two hundred fifty dollars for each work

day that the violations occurred or continue to occur, but not to exceed a total of five thousand

dollars, together with costs and reasonable attorney’s fees. The court may also award other relief,

including injunctive and declaratory relief, that the court in its discretion deems necessary or

appropriate.”

       82.      By the foregoing reasons, Defendants have violated NYLL Article 6 § 195(3), and

are liable to the Named Plaintiff and putative class members under NYLL Article 6 § 198(1-d) in

an amount to be determined at trial, plus interest, attorneys’ fees and costs.


       WHEREFORE, the Named Plaintiff, individually and on behalf of others similarly

situated, seek the following relief:

   (1) on the first cause of action, against Defendants in an amount to be determined at trial, plus

liquidated damages, interest, attorneys’ fees and costs, pursuant to the cited NYLL provisions;

   (2) on the second cause of action, against Defendants in an amount to be determined at trial,

plus liquidated damages, interest, attorneys’ fees and costs, pursuant to the cited FLSA provisions;

   (3) on the third cause of action, against Defendants in an amount to be determined at trial, plus

liquidated damages, interest, attorneys’ fees and costs, pursuant to the cited NYLL provisions;

   (4) on the fourth cause of action, against Defendants in an amount to be determined at trial,

plus liquidated damages, interest, attorneys’ fees and costs, pursuant to the cited FLSA provisions;

   (5) on the fifth cause of action, against Defendants in an amount to be determined at trial, plus

liquidated damages, interest, attorneys’ fees and costs, pursuant to the cited NYLL provisions;

   (6) on the sixth cause of action, against Defendants in an amount to be determined at trial, plus

interest, attorneys’ fees and costs, pursuant to the cited NYLL provisions;




                                                 16
         Case 1:19-cv-08603-AJN Document 1 Filed 09/16/19 Page 17 of 17




   (7) on the seventh cause of action, against Defendants in an amount to be determined at trial,

plus interest, attorneys’ fees and costs, pursuant to the cited NYLL provisions;

   (8) together with such other and further relief the Court may deem appropriate.


Dated: Carle Place, New York                         LEEDS BROWN LAW, P.C.
       September 16, 2019
                                                     __________________________
                                                     Brett R. Cohen
                                                     Jeffrey K. Brown
                                                     Michael A. Tompkins
                                                     One Old Country Road, Suite 347
                                                     Carle Place, New York 11514
                                                     Tel: (516) 873-9550

                                                     Attorneys for the Named Plaintiff &
                                                            the Putative Class & Collective




                                                17
